Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 1 of 23
Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 2 of 23
        Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 3 of 23



2016 and July 19, 2016. Pursuant to 29 U.S.C. § 216(b). Plaintiff Bolden has consented to be a

plaintiff in this action. See Dkt. No. 1-3.

        6.      Plaintiff Michael Easterday is a citizen ofNew Jersey and resides in Voorhees, New

Jersey. Plaintiff Easterday worked for Defendants as a Delivery Associate in New Jersey between

September 2016 and 2017. Pursuant to 29 U.S.C. § 216(b ). Plaintiff Easterday has consented to be

a plaintiff in this action. See Dkt. No. 83-1.

        7.      Defendant TL Transportation, LLC ("TLT") is a limited liability company

organized under the laws of Pennsylvania with principal offices in Columbia, Maryland. According

to its company website, TL T "provides drivers for clients on the East Coast, and throughout the

MidAtlantic Region." Those drivers are known as "Delivery Associates."

   8 .          Defendant Scott Foreman ("Foreman") is a citizen and resident of Maryland.

Foreman is the Vice President and co-owner of TLT. Foreman has exerted a substantial amount of

control over significant aspects of TLT's day-to-day operation during all relevant time periods. In

managing the day-today operations of TLT, Foreman makes decisions concerning work staffing,

personnel matters, pay policies, and compensation.

        9.      Defendant Hershel Lowe ("Lowe") is a citizen and resident of Maryland. Lowe is

the founder and co-owner of TLT. Lowe has exerted a substantial amount of control over

significant aspects of TLT's day-to-day operation during all relevant time periods. In managing

the day-today operations of TLT, Lowe makes decisions concerning work staffing, personnel

matters, pay policies, and compensation.
        10.     Defendant Amazon.com, LLC is a limited liability company organized under the

laws of Pennsylvania with principal offices in Seattle, Washington.

        11.     Defendant Amazon Logistics, Inc. is a corporation organized under the laws of



                                                 3
Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 4 of 23
Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 5 of 23
Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 6 of 23
Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 7 of 23
Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 8 of 23
Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 9 of 23
Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 10 of 23
Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 11 of 23
Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 12 of 23
Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 13 of 23
Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 14 of 23
Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 15 of 23
Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 16 of 23
Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 17 of 23
Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 18 of 23
Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 19 of 23
Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 20 of 23
Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 21 of 23
Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 22 of 23
Case 2:17-cv-01038-GAM Document 102 Filed 11/01/18 Page 23 of 23
